United States Bankruptcy Court for the:

OVER THE COUNTER —

 

|
i
Northern District of Indiana |
:

i

'

Case number (if known): Chapter you are filing under:
| Chapter 7

 

 

QO) Chapter 11
C) Chapter 12 ow.
C) Check if this is an

amended filing

O Chapter 13

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only ina Joint Case):
1. Your full name
Write the name that is on your
government-issued picture Drewey -
identification (for example, First name First name
your driver's license or Louis
passport). Middle name : Middle name
Bring your picture , Ward
identification to your meeting —- Last name Last name
with the trustee. Jr.
Suffix (Sr., Jr., Hf, iH) Suffix (Sr., Jr., Il, 1H)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx -xx-_ 3 _ 5 83 Se
number or federal OR OR
Individual Taxpayer 9 9
identification number HR XK XX XK
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

 

 

Debtor 1 Dr ewey Wa rd Jr : Case number (it known),
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Wd | have not used any business names or EINs.

C) | have not used any business names or EINs.

 

Business name

Business name

 

EIN

EIN

Business name

Business name

EIN”

EIN”

 

5. Where you live

D4)

4248 W 21st Place

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Gary In 46404

City State ZIP Code City State ZIP Code
Z ? & L

Cofinty — County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

[LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

Drewey

First Name

Middle Name

Ward

Last Name

Jr.

Case number (if own)

a Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Q Chapter 7

Cl] Chapter 11
CI] Chapter 12
C) Chapter 13

 

 

 

 

 

How you will pay the fee

UI will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

2 | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

CJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? CQ) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy WZ No
cases pending or being ;
filed by a spouse who is Cl Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your CANo. Go to line 12.
residence? (A Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

No. Go to line 12.

C} Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1 D rewey Wa rd J r. Case number (it known)

 

First Name Middie Name Last Name

rE Report About Any Businesses You Own as a Sole Proprietor

12. Are youasole proprietor (No. Go to Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

roation partnership, or Number Sireet

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City Siate ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

C} None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business 2"¥ of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
For a definition of small

business debtor, see CQ No. | am filing under Chapter 11, but 1am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

@ No. | am not filing under Chapter 11.

C] Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany (QZNo
property that poses or is
alleged to pose a threat O Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

immediate attention? If immediate attention is needed, why is it needed?

 

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 4 Drewey

First Name Middie Name

Ward Jr.

Last Name

Case number (it known)

| arts: | Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

i i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Chi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CL) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

QC) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment |
plan, if any.

Ch certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ 1am not required to receive a briefing about
credit counseling because of:

LJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI) Active duty. | am currentiy on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Debtor 4 Drewey

First Name Middle Name

| Part 6: | Answer These Questions for Reporting Purposes

Ward

Last Name

Case number (i known),

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b.
WZ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

L} No. Go to line 16c.
CJ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

LC) No. Iam not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

excluded and i No
administrative expenses

are paid that funds will be Ci Yes
available for distribution

to unsecured creditors?

18. How many creditorsdo @ 1-49 CJ 1,000-5,000 CQ) 25,001-50,000
you estimate that you Q) 50-99 (J 5,001-10,000 Q) 50,001-100,000
owe? QC] 100-199 L} 40,001-25,000 LJ More than 100,000

L} 200-999

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

For you

Official Form 101

$0-$50,000

LJ $50,001-$100,000
( $100,001-$500,000
( $500,001-$1 million

 $0-$50,000

LJ $50,001-$100,000
Cl $100,001-$500,000
CJ $500,001-$1 million

CI $1,000,001-$10 million

( $10,000,001-$50 million
C) $50,000,001-$100 million
(Al $100,000,001-$500 million

CJ $1,000,001-$10 million

CJ $10,000,001-$50 million
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

(2 $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(2 More than $50 billion

CJ $500,000,001-$1 billion

C} $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, 1 am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. I understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

Executed on

Signature of Debtor 2

MM / DD /YYYY

page 6
Debtor 1 D rewey Ward Jr. Case number (i known)

 

First Name Middle Name Last Name

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Debtor 1 Drewey

First Name Middie Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

Ward Jr. Case number (it known)

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CL] No

id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LC] No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
dl No

C] Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 1 19).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney Mme i y if | do not properly handle the case.

 

 

 

 

 

 

Sete . Signature of Debtor 2
Date 20 LE J Y Date
M/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Z ] 2) 5S S-C S94 Cell phone
Email address Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
wn Dewey hou 1S kar oY dy

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
DIVISION

In re
Case No.
Chapter

Nae ee Ne le

Debtor(s)

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of

creditors is true and correct to the best of his/her knowledge. |

Dated: Bf 20/20, y

 

 

Joint Debtor

 
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

In Re: Dewey Lous (ard Se

Debtor (s)

Case No.

Chapter ry]

Nee el eet el ee ee”

List of Creditors

 

Credit Aeceptarce Corp.

g5505 West [2mileRd
Suite Booed -

South AO BY

Monterey Collection Sy
H095 Avenida be La ate
Ceeanside, CA F206

 

 

(eld, My.
Mentor Fraancial Sve
HOUS

/ Venida Fe la Platg
Oceanside, lp G2056

Trust Rec Sv
s¢/ Otis Bowen Dr

Munster TN Yo32/

 

 

Enhanced Recovery Co L
Zon Bayberry Kd
Jacksonville £1 33956

Creditors Discounf+A /Byrbes
/:0, BOX 213 |
Streator Ll CY

 

 

Optima Kecwvery SOrVice
oo Box 5a9g08

Knoxville TN 27980

Creditors Discount A), Loritec
fy 0. BoX ALF

Sealy r, LL O36

 

 

 

Radivs Global Silutia Franciscan Alljance
GE50 Regtncy Squae| AoUY Netierk Hace

 

 

dacksonvit/ b, FL 239051

 

CA CAG . LI! C0673

 
Debtor 1

Drewey outs Ward ile.

 

Netn Od ist Paysician Group

Trag mes siV~e

 

 

 

 

Sy} O+'s Bowen Dr
Munstour, Tr 4632)

77? Ecadway | Js W Lata Drive
Merrillville, Ln 4Y10\ Draper, Utah 84020
Reliable Awto Fa |icarn Avcto Fy nance
Ceres e FO. Box +20 4g

| Wyoming, 1M, “pte, San Drege , Cg, F292
Trust Ree Sv Wher dist Hosprte/ North

$779 ‘Bread Wa
Mergllville,In 46410

 

 

 

/alce

 

 

 

 

 

 

 

 

 

 

 

 

 
Pate eet chat ieta ON CUNia Tolls

     

Debtor + Drewey Louis Ward Jr.

First Name Middie Name Last Name

   

 

        
  
  

 

  
 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

    

United States Bankruptcy Court for the: Northern District of Indiana

 
  

U) Check if this is an
amended filing

  

Case number

 

(if known)

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ae Summarize Your Assets

Your assets
Value of what you own

"1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

ta. Copy line 55, Total real estate, from Schedule A/B ...........ccccccssssssssssssssessevscstsserseceusecsecscacscsenssenssssesssssstscassnseecececceecsveees $ —___0.00
1b. Copy line 62, Total personal property, from SChEGUIe A/B .......ccceccccsccscsscssssessesessscscucscsescncecssessassvacsesssssassssnseeseseessesseeees $ 16,566.00
tc. Copy line 63, Total of all property on Schedule A/B o......cccccccscscccscsssessscssscscacsesscevssscccsusrecsessserssssesssatssssanscssacsarsaesaseseces $ 16,566.00
Ee Summarize Your Liabilities
Your liabilities

: Amount you owe
| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___14,309.00
| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F ......ccccccccccssssssessssssssssesssseceees se

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F 34, SSS; o¢ |

. Copy a om (nonpriority u i OF Schedule E/F oo... ees ssceseeeeteeeteeeee + 5 ‘sppeasean

Your total liabilities $e Se !

5B, P94,

 

 

 

Summarize Your Income and Expenses

 

4. Schedule |: Your Income (Official Form 106!)

Copy your combined monthly income from line 12 Of Schedule 1 ou.......ccccccccssesescsssscccsssssesessssvscsnousscecseceecssvassesstersessvacsnsaeees $ ___1,888.75
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J o.......csceccccssssessessssssscesssscassssnsssssssavscaveevarcesessasssasatasusecsessacsseasees $ ___ 3,185.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2
 

Debtor 1 Drewey Louis Ward_Jr. Case number (known
First Name Middle Name Last Name

 

: as ca Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(C} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
wi Yes
7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
| Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,431.58

 

 

 

9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F-

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) s_—C«.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_ «0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) s_ CO.
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
ies) this information to esata Shell Celle RRL leh

Debtor 1 Drewey Ward Jr.

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

C] Check if this is an
amended filing

12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

1 No. Go to Part 2.

Cl Yes. Where is the property?

What is the property? Check all that apply.
LJ) Single-family home

Q Duplex or multi-unit building
CJ Condominium or cooperative
(J Manufactured or mobile home
UL) Land

() investment property

CJ timeshare

CJ other

1.1.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

L} Debtor 1 only
County UL] Debtor 2 only
() Debtor 1 and Debtor 2 only
Cl At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply.
Q Single-family home

L) Duplex or multi-unit building

CJ Condominium or cooperative

L Manufactured or mobile home

QO) Lana

LI] investment property

L) Timeshare

Ll Other

1.2.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

(J Debtor 1 only
County LJ Debtor 2 only
(J Debtor 1 and Debtor 2 only
L) At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(J Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Debtor1  Drewey

Ward Jr.

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

 

What is the property? Check all that apply.
CJ Single-family home

LJ Duplex or multi-unit building

(J Condominium or cooperative

(J Manufactured or mobile home

 

Case number (i known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

() Land $ §
CJ investment property
City State zIPCode 2 Timeshare Describe the nature of your ownership
g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 1 only
County C2 Debtor 2 only
UL) Debtor 4 and Debtor 2 only QO Check if this is community property
() At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here, ....0...........ccccccccceeeccccuscccccacsccccevssssussecceucsecccenssesesereeeccecee »>

a Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Cl No

| Yes

3.1. Make: Cheverolet
Model: Suburban
Year: 2009

Approximate mileage: [ 64 i 0 1G

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
4 Debtor 1 only

(J Debtor 2 only

J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
QJ Debtor 1 only

C] Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

LL) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

g 14,309.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
 

Who has an interest in the property? Check one.

Debtor1  Drewey Ward Jr.
First Name Middle Name
3.3. Make:
Model: C) Debtor 1 only
C) Debtor 2 only
Year:

Approximate mileage:
Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

LJ Debtor 1 and Debtor 2 only
(} At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

LJ Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

CL] Check if this is community property (see
instructions)

Case number (known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
Q) Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

"5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
C2 Debtor 1 only

C] Debtor 2 only

) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 1 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

U Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

14,309.00

 

Schedule A/B: Property

 

page 3
Debtor 4 Drewey Ward Jr.

First Name Middie Name Last Name

ea Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number (known)

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CL] No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

Wd Yes. Describe......... Sofa, table, chairs, bedroom set

 

$ 700.00

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

OI No

 

Yes. Desoribe......... Television, computer, cell phone

 

$ 800.00

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

 

CI Yes. Describe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(A No

 

LI} Yes. Describe..........

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

i No

 

LJ Yes. Describe..........

 

 

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LJ No

 

Wd Yes. Describe.......... pants, shirts, underwear, socks, shoes

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

\ No

 

(J Yes. Describe..........

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

(4 No

 

(Q Yes. Describe..........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

~ ANo

 

C] Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

$ 700.00

 

 

 

Official Form 106A/B Schedule A/B: Property

$ 2,200.00

 

page 4

 
Debtor1  Drewey Ward Jr.

First Name Middle Name Last Name

a Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims

Case number (known)

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CL) No
ee CASH oes $ 57.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
ii No
a 7 institution name:
17.1, Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: 3
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
"A No
ee institution or issuer name:
$

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

ui No Name of entity: % of ownership:
CI Yes. Give specific 0% %
information about 0,
them... 0% %o
9,
0% 0%

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor 1

Drewey

First Name

Ward Jr. Case number ¢tknown)
Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No
CJ Yes. Give specific Issuer name:
information about
them... ce $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
i No
Q Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
V4 No
CD VES oc ceceseseseeeee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: 3
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
a Issuer name and description:
$
$

Official Form 106A/B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B: Property

page 6
Debtor 1 Drewey

Ward Jr.

 

First Name Middle Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

a No
CD Yes ccccccccsssssssssssssssesee

Case number (known),

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

exercisable for your benefit

WY No

 

CI] Yes. Give specific
information about them....

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Wi No

 

C] Yes. Give specific
information about them....

 

 

 

27. Licenses, franchises, and other general intangibles

Wi No

 

Q) Yes. Give specific

$

$.

$.

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

$
Examples: |nternet domain names, websites, proceeds from royalties and licensing agreements

$
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

$

information about them....

 

 

 

Money or property owed to you?

28. Tax refunds owed to you

W No

UI Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years...

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

C] Yes. Give specific information..............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation

 

 

Federal:
State:

Local:

 

 

 

 

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

Social Security benefits; unpaid loans you made to someone else

W No

C Yes. Give specific information...............

Official Form 106A/B

'

 

 

 

 

Schedule AJB: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

PHA fF HF

page 7
 

Debtor 1 Drewey Ward Jr. Case number (irknown)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wi No

CJ Yes. Name the insurance company

. v Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

W No

LJ Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No

L] Yes. Describe each claim. -....ccccccsssen

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Wi No

L) Yes. Describe each claim. ccc

 

 

 

 

35. Any financial assets you did not already list

WA No

C) Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber here... ....cececeecccsesssssssseccssssecsssnecssssssesssvessssssvessnesesssuesescnsesssssssesauacsesuessssuscansesecessiseesssuesessaueecssane > s_ 00

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
LJ Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

2 No
U2 Yes. Describe.......

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

(4 No
C) Yes. Describe....... $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Debtor 4 Drewey Ward Jr. Case number (known,
First Name Middie Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L) Yes. Describe....... 5
41. Inventory
Wd No
L) Yes. Describe....... $
42. Interests in partnerships or joint ventures
dd No
UL) Yes. Describe... Name of entity: % of ownership:
a $
% $
% $
43. Customer lists, mailing lists, or other compilations
LA No
Q Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No
LJ Yes. Describe........
3
44. Any business-related property you did not already list
Wl No
C Yes. Give specific 5
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 4.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wl No. Go to Part 7.
C2} Yes. Go to line 47.

Current value of the
portion you own?

 

Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
MW No
CD Ves csssscsscsen
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Debtor 1 Dr ewey

Ward Jr.

 

First Name

48. Crops—either growing or harvested

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WZ No
CJ Yes. Give specific
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
WY No
ee
$
50. Farm and fishing supplies, chemicals, and feed
i No
i ee
3
51. Any farm- and commercial fishing-related property you did not already list
i No
C) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Were occ eecsssssssessssssecsscssssesssscessesssssssssscsavsesevecesessssussvsusssasessueessesesnsessavessanecsuseessaseatiacassasesssecs >
Describe Ail Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Wi No
LI) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here 0... cceccccccccssssceccsscescseessseecasecessecs > 0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Vime 2... ccc ccccccesssssessseessessssusecsssessssecssvssssucsssuvsssuessssvarsesssavesusscasasessussssnstssasssussssasessstepstssssssursasuessssesessece > $ 0.00
56. Part 2: Total vehicles, line 5 $ 14,309.00
57. Part 3: Total personal and household items, line 15 $ 2,200.00
58. Part 4: Total financial assets, line 36 $ 97.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
62. Total personal property. Add lines 56 through 61. ..............0. g__ 16,566.00 Copy personal property total > + $ 16,566.00

63. Total of all property on Schedule A/B. Add line 55 + line 62.

Official Form 106A/B

 

 

 

Schedule A/B: Property

 

 

16,566.00

 

page 10

 

 

 
Fill in this information to identify your case:

Debtor 4 Dewey Ward Jr.

First Name Middle Name Last Name

 

Debtor 2
{Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: Northern District of indiana

Case number U Check if this is an
{i known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach fo this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Ea Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(CI You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
desaription: Furnishing/Furniture_ $700.00 Os 735INCS5/12-1001(b)
Line from C) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief -
description. 4 Com I $800.00 Os 735INCS5/12-1001(b)
A 100% of fair market value, up to
Line fi Z ,
Schedule AB: any applicable statutory limit
Sostription: Pants, shirt, socks $700.00 Os 735INCS5/12-1001(b)
Line from L} 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date-of adjustment.)

wf No
Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Wi No
UL) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Debtor 1 Dewey Ward _ Jr. Case number (known

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Ee Additional Page
Brief description of the property and line Current value ofthe Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Us
Line from CI 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: Os
Line from U) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: Lis
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: Os
Line from LJ 100% of fair market value, up to
Schedule A/B:_ any applicable statutory limit
Brief
description: Qs
Line from ( 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Os
Line from CQ 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Lig
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Os
Line from (] 100% of fair market value, up to
Schedule A/B: ———~ any applicable statutory limit
Brief
description: Os
Line from LJ 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

 

page 2 of __
Fill in this information to identify your case:

Debtor 1 Drewey Ward Jr.

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number
(if known)

 

 

 

Official Form 106D

 

LJ Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fill in all of the information below.

an List All Secured Claims

 

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2.

Column A Column B Column C

Value of collateral Unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: , , CreC f ! i Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim If any
[2.4] Credit Acceptance Corp Describe the property that secures the claim: $ 14,309.00 $ $.
Creditors Name
25505 West 12 Mile Rd Automobile, Chevy Suburban
Number Street
Suite 3000 As of the date you file, the claim is: Check all that apply.
OQ} Contingent
Southfield MI 48034 (0 unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Wd Debtor 1 only WW an agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only (CQ Statutory lien (such as tax lien, mechanic's lien)
CJ At least one of the debtors and another (CJ Judgment lien from a lawsuit
O) other (including a right to offset)
L] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccount number
| 2.2} Describe the property that secures the claim: $. $. $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Q Unliquidated
City State ZIP Code ] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 4 only () An agreement you made (such as mortgage or secured
(J Debtor 2 only car loan)
() Debtor 4 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another C) Judgment lien from a lawsuit
(other (including a right to offset)
Q Check if this claim relates to a
community debt
Date debt was incurred Last4 digits of accountnumber_
Add the dollar value of your entries in Column A on this page. Write that number here: b___ 14,309.00

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

pace 1 of

 
Drewey Ward Jr.

First Name

Debtor 1 Case number (known)

 

Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

Additional Page hon «lal Came . lateral wun
«gs . : a . mount of claim ‘alue of collatera’ nsecure
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the  thatsupports this portion
by 2.4, and so forth. value of collateral. claim if any
{ Describe the property that secures the claim: $. $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
(3 Contingent
City State ZIP Code (2 unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only (C] An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
C2 debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C Atleast one of the debtors and another (CI Judgment lien from a lawsuit
(other (including a right to offset)
Cl Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
| Describe the property that secures the claim: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
(2) Contingent
OQ) untiquidated
City State ZIP Code © bisputea
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 1 only CQ) an agreement you made (such as mortgage or secured
) Debtor 2 onty car loan)
Q) Debtor 1 and Debtor 2 only (1 Statutory lien (such as tax lien, mechanic’s lien)
(2 Atteast one of the debtors and another (J Judgment lien from a lawsuit
C) Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last4 digits ofaccountnumber
L_| Describe the property that secures the claim: $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code (unliquidated
C) pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 4 only C) An agreement you made (such as mortgage or secured
LY Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only CQ Statutory lien (such as tax lien, mechanic's lien)
LJ At teast one of the debtors and another CJ Judgment tien from a lawsuit
C1 Other (including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
| Add the dollar value of your entries in Column A on this page. Write that number here: 14,309.00
If this is the last page of your form, add the dollar value totals from all pages. 44.309.00
Write that number here: _—_—

  

 

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured bv Pronertv

paqe

of

 
Debtor 4 Drewey Ward_Jr. Case number (known)
First Name Middle Name Last Name

 

 

Ea List Others to Be Notified for a Debt That You Already Listed

 

' Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

' agency is trying to collect from you for a debt yau owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
_ you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to
_ be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number___ _
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
Number Street |
City State ZIP Code
] On which line in Part 1 did you enter the creditor?
Name ’ Last4 digits ofaccountnumber_
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber_
Number Street
City State ZIP Code
[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number___ _
Number Street
City State ZIP Code i
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured bv Pronertv nane af
Fill in this information to identify your case:

Drewey

First Name

Debtor 4
Middie Name

Debtor 2

Ward Jr.

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number

() Check if this is an

 

(if known)

 

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

a List All of Your PRIORITY Unsecured Claims

 

4

| 1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
C) Yes.

_ 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Nonpriority .

 

 

 

Total claim Priority
amount amount
2.1
Last4 digits ofaccountnumber_ ss 6 tséCSS $. $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code UO Contingent
; (2 Untiquidated
Who incurred the debt? Check one. QO pi sputed
(3 Debtor 1 only
( Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (J Domestic support obligations
At least one of the debtors and another (J taxes and certain other debts you owe the government
C) Check if this claim is for a community debt () Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QQ No C2 Other. Specify
QC Yes
2 | Last4 digits ofaccountnumber $ $ $

 

Priority Creditors Name

 

Number Street

 

 

City State

Who incurred the debt? Check one.

CJ Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

( At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
i LI No
OQ Yes

ZIP Code

 

Official Form 106F/F

Sechoadiila FIF: Craditnre Wha Hava Hnearurad Claime

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

(3 unliquidated

Cl Disputed

Type of PRIORITY unsecured claim:
C2 Domestic support obligations
C] Taxes and certain other debts you owe the government

QJ Claims for death or personal injury while you were
intoxicated

CL) other. Specify

 

 

 

nanan 4 af
Drewey Ward Jr.

Debtor 1

Case number (known)

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

| 3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
| 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
_ Totalelaim
Monterey Collection Sv Last 4 digits of accountnumber_D 6 6 | 2 464.00
Nonpriority Creditors Name $e
4095 Avenida de la Plata When was the debt incurred? 03/01/2016 :
Number Street
Oceanside CA 92056
City State ZIP Code As of the date you file, the claim is: Check all that apply.
CQ) contingent
Who incurred the debt? Check one. Q) unliquidated
4“ Debtor 1 only ‘a Disputed
QQ Debtor 2 only
UJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl Atleast one of the debtors and another student toans
OC) Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts
Wi no C) other. Specify
C) Yes
4.2 | Monterey Financial Svc Last 4 digits of account number 6 i 5 _8 s___—-1,629.00_
Nonpriority Creditors Name When was the debt incurred? 09/01/2015
4095 Avenida De La Plata
Number Street
Oceanside CA 92056 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O contin gent
Who incurred the debt? Check one. unliquidated
w Debtor 4 only Q Disputed
UI Debtor 2 only Type of NONPRIORITY d claim:
C) Debtor 1 and Debtor 2 only ype ° unsecured claim:
CJ At least one of the debtors and another O Student loans
. oe . Q Obligations arising out of a separation agreement or divorce
C} Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? CJ debts to pension or profit-sharing plans, and other similar debts
WZ No O21 other. Specify
C) ves
43 | Trust Rec Sv Last 4 digits of accountnumber_ 0 0 5 O 5 986.00
Nonerioriy Creditors Name When was the debt incurred? 12/21/2018
541 Otis Bowen Dr
Number Street
Munster IN 46321 as
City State FiP Code As of the date you file, the claim is: Check all that apply.
. ° | i
Who incurred the debt? Check one. Contingent
UW a CQ Unliquidated
Debtor 1 only Q Disputed
CJ debtor 2 only
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Atleast one of the debtors and another
LI student toans
(2 Check if this claim is for a community debt (J Obligations arising out of a separation agreement or divorce
. ae that you did not report as priority claims
?
Ol ne claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
lo oO .
Other. Speci
QO) ves pecily

 

 

 

Official Farm 1NRF/F

Sechodiita FIE: Craditare Wiha Llauan Linenniead Mlaina

1
Drewey Ward Jr.

Debtor 1

 

First Name Middie Name Last Name

Case number (if known)

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
Enhanced Recovery Co L Last 4 digits of account number _1_ 4A 0 4 s 911.00
Nonpriority Creditors Name
When was the debt incurred? 02/01/2019
8014 Bayberry Road “ re
Number stest As of the date you file, the claim is: Check all that app!
Jacksonville FL 32256 @ care you ims, tne claim Is: Check all that apply.
City State ZIP Code C) Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed
4 Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
C1 Check if this claim is for a community debt you did not report as priority claims 7
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 1 other. Specify
uf No
QC) Yes
Creditors Discount & A/ Pontiac Last 4 digits of accountnumber_ 1 3. 2 2. 3__759.00
Nonpriority Creditors Name
When was the debt incurred? 07/01/2013
P. O. Box 213 —_—_——
Number Street
As of the date you file, the claim is: Check all that apply.
Streator IL 61364 yousme, oe anal aPPY
City State ZIP Code O Contingent
Q) Unliquidated
Who incurred the debt? Check one. im] Disputed
VU Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only 2 student loans
Cd Atleast one of the debtors and another (4 Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not rep ort as priority claims —.
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CQ other. Specity
f No
| QO) Yes
|| = 435.00
: : Last 4 digits of accountnumber 2 7 8 6 —
Optima Recovery Service a
Nonpriority Creditor's Name
When was the debt incurred? 09/01/2016
PO Box 52968 a
Number Street
: As of the date you file, the claim is: Check all that apply.
Knoxville TN 37950 yous: ply
City State ZIP Gode CI Contingent
CD unliquidated
Who incurred the debt? Check one. Q Disputed
V Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CQ) stucent loans
At least one of the debtors and another € Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims -
LY Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C} other. Specify
wi No
() ves
Official Farm 1NRE/E Rehadula FIL: Cracitare VAfha Linun Pnanncen dl Alan _aH- 7. ae &f
Debtor 4 Drewey Louis

Ward Jr.

 

First Name Middle Name Last Name

Case number (known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Creditors Discount & A/Pontiac Last 4 digits of account number 6 9. 3 _O 3205.00
Nonpriority Creditors Name

When was the debt incurred? 01/01/2019
PO Box 213 ey
Number Street

A i im is: .
Streator IL 61364 S of the date you file, the claim is: Check all that apply

i City State ZIP Code Q Contingent

: QO) untiquidatea

‘ Who incurred the debt? Check one. (2 Disputed
YW Debtor 1 only
(CI Debtor 2 only Type of NONPRIORITY unsecured claim:

5 Debtor 1 and Debtor 2 only QO] Student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims a
C2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? CL) other. Specify
a No
CQ) ves
Radius Global Solution Last 4 digits of accountnumber 9 8 1 9 $ 96.00
Nonpriority Creditors Name
When was the debt incurred? 03/01/2019
9550 Regency Square Blvd
Number Street As of the date you file, the claim is: Check all that appl
Jacksonville FL 32225 yous: pp
City State ZIP Code (2 Contingent
QO Unliquidated
Who incurred the debt? Check one. QO Disputed
VU Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C2 student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
: () Check if this claim is for a community debt you did not rep ort as priority Claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? OC other. Specify
f No
QO Yes
0 9 3 947.00
Franciscan Alliance Last 4 digits ofaccountnumber_ 5 0 9 5
Nonpriority Creditors Name
When was the debt incurred? 05/11/2019
28044 Network Place
Number Street
As of the date you file, the claim is: Check all that apply.
Chicago IL 60673 y ply
City State ZIP Code OQ) Contingent
C} Unliquidated
Who incurred the debt? Check one. Q Disputed
| Debtor 1 only
Q] Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4. and Debtor 2 only CO Student loans
U1 Atleast one of the debtors and another Ol Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not rep ort as priority claims os
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. Specify
a No
C] Yes

 

 

 

Official Farm 1NRF/E

Sehadiula FIF- Craditare Wiha Hava tneacurad Claime

 

anna? oe
Louis Ward Jr.

Last Name

Drewey
First Name Middle Name

ES Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Debtor 1 Case number (known),

 

Total claim

 

 

 

Methodist Physician Group MPG CBO

 

Nonpriority Creditors Name

8777 Broadway

 

 

Number Street
Merrillville IN 46410
City State ZiP Code

Who incurred the debt? Check one.

VV Debtor 1 only

Q] Debtor 2 only

U) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

QQ Check if this claim is for a community debt

Is the claim subject to offset?

a No
L) Yes

Last 4 digits of accountnumber 5 7 9 7
02/20/2019

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
CQ) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

OQ) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
C] other. Specity

g 228.00

 

 

 

Leo AY 2ZSS \ Ve

 

 

Nonpriority Credilor’s Name
AS. b Wwf) Data Devi V2

Bro per Utah £4020
City T State ZIP Code

 

Who incurred the debt? Check one.

e Debtor 1 only

Q) Debtor 2 only

(3 Debtor 1 and Debtor 2 only

( At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

@ No
C) Yes

Last 4 digits of account number Ss / 9

When was the debt incurred? 7/ ‘A OLF

As of the date you file, the claim is: Check all that apply.

'- Contingent
(J unliquidated
CQ] bisputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

(2 Other. Specify.

s4F25,*

 

 

 

 

Magthodist Hosprta | North) ke

weet Creditors Name

67171 7] Broad way
Maer lvidle W464 Jo

State ZIP Code
Who incurred the debt? Check one.

a Debtor 1 only

(2 Debtor 2 only

C) Debtor 1 and Debtor 2 only

(I At east one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

) No
QC Yes

Last 4 digits of account number oO QO SO

When was the debt incurred? 1 / ! / LOSE

As of the date you file, the claim is: Check all that apply.

Q Contingent
U) unliquidated
(J Disputed

Type of NONPRIORITY unsecured claim:

CJ student toans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
OQ) other. Specify.

 

Official Farm 10RF/E

Schadila FIE+ Craditare Wiha Have linearirad Claime

[L079 st

 

 

nana be Eh
 

 

Debtor 1 Drewey Ward Jr. Case number (rknown)
First Name Middle Name Last Name .
Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

o Rulable Auto

“OO Creditor’s ag ox 6 7 CO

 

Number “Sires

 

Wyoming _ AA;

City J State ZIP Code

Who incurred the debt? Check one.

A debtor 4 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?

No
U) ves

Last 4 digits of account number Y 3 oO L $ ap Bis s,

When was the debt incurred? 6-208 Vi

As of the date you file, the claim is: Check all that apply.

GG oF CQ} Contingent

G Untiquidated
OQ Disputed

Type of PRIORITY unsecured claim:

OQ) domestic support obligations
(J Taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated

Q other. Specify

 

Total claim

 
 

 

"C; O, Bs ame a 42084

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

C} Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?

a No
Cl Yes

= Pal CaN) Auto Finance Last 4 digits of account number OOF G & s/S, 003

Ail DOIG

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

San D £90 Ca. Ga¢za Contingent

QO Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

CJ Domestic support obligations
() taxes and certain other debts you owe the government

CJ Claims for death or personal injury while you were
intoxicated

C2 other. Specify

 

eS

 

L_| Trust Kee Sve

"Sq Na

4 |

Att
uns tery Tn

City State ZIP Code

Who incurred the debt? Check one.

BP Debtor 4 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

 

QO) Check if this claim is for a community debt

is the claim subject to offset?

kd No
L . UO] Yes

Last 4 digits of account number O3b0 $ | f l 20 ne
rm
O+i Ss Bow ey Ay When was the debt incurred?

fr TRaw a der upt c Y As of the date you file, the claim is: Check all that apply.

UL82/ C) Contingent

C) unliquidated
QQ Disputed

Type of PRIORITY unsecured claim:

C3 Domestic support obligations
CJ taxes and certain other debts you owe the government

C) Claims for death or personal injury while you were
intoxicated

 

C2 other. Specify

 

 

Official Farm 1NRe/e

Qehadiin CIE: Ceaditare Wiha Liawan Plananc§en Al Malwa

 

Bu oT
Debtor 1

Drewey

First Name

Middie Name

Last Name

Ward Jr.

Case number (known)

List Others to Be Notified About a Debt That You Already Listed

 

| 5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

 

 

 

 

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Number Street C] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___ _
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C] Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (] Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 * digits ofaccountnumber
OW Siale “ZIP Code .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C] Part 1: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured
Claims
Giy Slate FIP Code Last 4 digits ofaccountnumber_
Offinial Garm 1Necic Crhadiila DID: Cuanslitaun Vila Linwa Hannan At Aint wane 4 uit f

 

 

 

 
Debtor 1 Drewey Louis Ward_Jr. Case number (known)
First Name Middle Name Last Name

a Add the Amounts for Each Type of Unsecured Claim

 

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
| Total claims 6a. Domestic support obligations 6a. $ 0.00
| from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
5 0.00
Total claim
| Total claims 6f. Student loans 6f. § 0.00
from Part 2 6g. Obligations arising out of a separation agreement
i or divorce that you did not report as priority
claims 6. s___—_—0.00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
oO
6i. Other. Add all other nonpriority unsecured claims. “3 g 5 § S,
Write that amount here. Gi. + | 7 ated
. . . . 5 09
j. Total. Add lines 6f through 6i. 6. 3 g 8S So
’ 8 Pls sseeemo | 3 9,83 BS,

 

 

 

 

MEG nial Dann ANIC Cakadadln FIP. Ownclitanan Uti Laem Bian nee oe OR eS wenn font f
ULMER SUM Leleti CL i(ole Comsat me Lele mor on

Debtor Drewey Louis Ward Jr.

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number . .
(If known) Q) Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 41215

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
(4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
() Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

Six _ State___ZIP Code

 

Name

 

Number Street

 

EY nessa aretnnce sen COU er

 

 

 

 

 

Name

 

Number Street

 

cM uainnenannreinn tae ZIP Code

” Name

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schaduila G Everutary Contracte and Hnavnirad | aacac nana d af
Debtor 4 Drewey Louis Ward Jr.”

Case number (rinowny
First Name Middle Name Last Name

F | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

penne siti

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

 

 

Le

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

N |
Lt

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

 

rad

 

' Name

 

Number Street

 

 

Oficial Form V6G Schetuie G: Executory Contracts and Unexpired Leases page ot
Fill in this information to identify your case:

Debtor 4 Drewey Louis Ward Jr.

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number
(if known)

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

VW No
CL] Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
wi No. Go to line 3.
OC) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CY No

CI) Yes. In which community state or territory did you live?

. Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or fegal equivatent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check ail schedules that apply:
3.1
CQ Schedule D, line
Name ——
C) Schedule E/F, line
Number Street QO) Schedule G, line
City State _ ZIP Code
3.2
CQ) Schedule D, line
Name
1 Schedule E/F, line
Number Street C] Schedule G, line
oily State ZIP Code
3.3
Q Schedule D, line
Name a
(3 Schedule E/F, line
Number Street Q) Schedule G, line
__City __. State __._ ZIP Code

 

 

 

Official Form 106H Schedule H- Your Codehtare

nana 1 nf
Debtor 1 Drewey

First Name

Middle Name

Louis

Last Name

BE acsivona Page to List More Codebtors

Ward Jr.

Case number (known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
a] Check ali schedules that apply:
3.
Name QI Schedule D, line
CQ) Schedule E/F, line
Number Street C) Schedule G, line
en State ZIP Code. evencne ce .
3.
Name C] Schedule D, line
| (2 Schedule E/F, fine
Number Street QQ Schedule G, line
eo City . State awZlP Code
|
5 (2 Schedule D, line
ame ——
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
3
Q) Schedule D, line
Name eo
C] Schedule E/F, line
Number Street Q) Schedule G, line
a State FIP CO
Q) Schedule D, line
Name =-—
QO) Schedule E/F, line
Number Street (] Schedule G, line
__City a State ZIP Code
r
() Schedule D, line
Name
{) Schedule E/F, line
Number Street C) Schedule G, line
ity State ZIPCode
| Q) Schedule D, line
Name ——
€] Schedule E/F, tine
Number Street Q Schedule G, line
a City State ZIP Code
) Schedule D, line
Name
OQ) Schedule E/F, line
Number Strest CQ Schedule G, line
Gity ‘State ZP Code

 

 

Official Form 106H

Schedule H: Your Codebtors

page

of

 

 

 

 
Fill in this information to identify your case:

Debtor 1 Drewey Louis Ward Jr.

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number Check if this is:

(if known)
(J An amended filing

OA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DD? YvYY
Schedule I: Your Income 412145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

4. Fill in your employment : a ey os s es,
: information. Debtor 1°: eee ae Debtor:2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about ditional Employment status @ Employed LI Employed
employers. L} Not employed LJ Not employed

Include part-time, seasonal, or

self-employed work. Occupation Safety OLE: cl

Occupation may include student
or homemaker, if it applies.

Employer’s name Gary Community School Corp

 

Employer’s address 1988 Polk Street

 

 

 

 

Number Street Number Street
Gary IN 46407
City State ZIP Code City State ZIP Code

How long employed there? / 9
| Part 2:_| Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 ” For Debtor 2 or oe
ee le non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $2,431.58 $
| 3. Estimate and list monthly overtime pay. 3. +3 0.00 +4
4. Calculate gross income. Add line 2 + line 3. 4.| ¢ 2,431.58 $

 

 

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 1
Debtor1  Drewey Louis Ward Jr.

 

1

 

Official Form 1061

 

 

 

 

 

=

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middie Name Last Name
ForDebtor1.. For Debtor 2 or
Seen non-filing spouse .
Copy Fine 4 here cececssccsnesssessessssessssasenscsesssessaressusseresssesuesessssusseeeeeses >4. g 2,431.58 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions fa. § 542.83 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement pians 5c. § 0.00 $
5d. Required repayments of retirement fund foans 5d. § 0.00 $
5e. Insurance Se. 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions. Specify: 5h. +$ 0.00 +3
8. Add the payroll deductions. Add lines 5a + 5b +5c+5d+5e+5f+5g+5h. 6. § 0.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 3 1,888.75 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
8b. Interest and dividends 8b. ¢ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. -
8d. Unemployment compensation 8d. §. 0.00 $
i 8e. Social Security 8e. § 0.00 $
8f. Other government assistance that you regularly receive
: Include cash assistance and the value (if known) of any non-cash assistance
: that you receive, such as food stamps (benefits under the Supplemental
: Nutrition Assistance Program) or housing subsidies.
Specify: Bf. = § 0.00 $
8g. Pension or retirement income 8g. § 0.00 $
| 8h. Other monthly income. Specify: 8h. + 0.00 +3
_ 9. Addaall other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + 8h. 9.1 $ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. 1,888.75 — 4,888.75
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 40.) $2208" $ = , -

 

 

 

 

 

. State ail other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to Pay expenses listed in Schedule J.
W+4 $ 0.00

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

No.

12.

; 1,888.75

Combined
monthly income

 

C) Yes. Explain:

 

 

Schedule {: Your Income

page 2

 

 

 
Fill in this information to identify your case:

Debtor 4 Drewe Louis teante:
or First av Middie Name Check if this is:

Debtor 2 .
(Spouse, if filing) First Name Middle Name C) An amended filing

CJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number MM / DD/ YYYY
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ae Describe Your Household

1. Is this a joint case?

 

wi No. Go to line 2.
Cl Yes. Does Debtor 2 live ina separate household?

CJ No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? WH No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and L} Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... eee O
Do not state the dependents’ gO No
names. Yes
LJ No
CJ Yes
C) No
O] Yes
UL] No
Cl Yes
CJ No
C} Yes
3. Do your expenses include w No

expenses of people other than
___ yourself and your dependents? 1 Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 975.00
any rent for the ground or lot. 4, oe
If not included in line 4:
4a. Real estate taxes 4a 0.00
4b. Property, homeowner's, or renter’s insurance 4. §$ 0.00
4c. Home maintenance, repair, and upkeep expenses 4. §$ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Debtor 4 Drewey Louis Ward Jr.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

 

 

 

 

 

Case number (if known)

7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your income (Official Form 106I).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property
20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

10.
11.

12.
13.

14,

15a.
15b.
15c.

15d.

16.

17a.
17b.
17¢.

17d.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

$

PA Ff Ff Ff Ff Ff Ff Hf HF

PP Ff fF PF HA HF

PF ff fA

 

0.00

290.00
0.00

320.00
0.00

450.00

0.00
60.00
65.00

220.00

30.00
40.00

118.00

617.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2
Debtor 1 Drewey Louis Ward Jr. Case number (it known,
First Name Middle Name Last Name

 

21. Other. Specify: 21. +5 0.00

 

22, Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 22a 3,185.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 3,185.00

 

 

23. Calculate your monthly net income.

1,888.75
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $__Usee i

23b. Copy your monthly expenses from line 22c above. 23b. g 3,185.00

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c.

$ 1,296.25

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

QQ Yes. Explain here:

 

Official Form 106J Schedule J: Your Expenses page 3
Fill in this information to identify your case:

Debtor 4 Drewey Ward Jr.

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middle Name

 

United States Bankruptcy Court for the: Northern District of Illinois

Case number
(if known)

 

 

() Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4218

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wf No

CI Yes. Name of person. . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

 

 

that th and correct.
x Lf, LZ 7 x
J . J Signature of Debtor 2

&gnatdre

   

Date
MM/ DD / YYYY

 

Official Form 106Dec Declaration About an individual Debtor's Schedules
  

- Fill in this information to identify Nel ert

   

 

Debtor 1 Drewey Louis Ward Jr.

First Name Middle Name Last Name

     
  

 

 

  
 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

      
 

United States Bankruptcy Court for the: Northern District of Indiana

 
 

Case number
(if known)

 

 
 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

C] Check if this is an
amended filing

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

a Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

CJ Married
Not married

2, During the last 3 years, have you lived anywhere other than where you live now?

Wf No

CI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2:
lived there

(J same as Debtor 1

 

Dates Debtor 2
lived there

CJ same as Debtor 1

From

 

 

To

 

 

 

 

State ZIP Code
(el same as Debtor 1

From

 

 

To

 

 

 

From

Number Street Number Street
To

City State ZIP Code City

C) same as Debtor 1

From

Number Street Number Street
To

City State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Louis
Middle Name

Drewey

First Name

Debtor 1

Last Name

Ward Jr.

Case number (known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

W No

CY Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

(January 1 to December 31, )
YYYY

Debtor?

Sources of income
Check all that apply.

Q Wages, commissions,
bonuses, tips

Q) Operating a business

Ql Wages, commissions,
bonuses, tips

QQ Operating a business

a Wages, commissions,
bonuses, tips

CJ Operating a business

Gross income

(before deductions and
exclusions)

$

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor2

Sources of income
Check all that apply.

| Wages, commissions,
bonuses, tips

QO Operating a business

t] Wages, commissions,
bonuses, tips

OQ Operating a business

C) Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

LI Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

(January 1 to December 31, )
YYYY

Official Form 107

Debtor 4 —

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
Debtor 1 Drewey

Louis Ward Jr. Case number (rimown,

 

First Name

Middle Name

 

Last Name

Es List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

L.) No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CJ No. Go to line 7.

(C Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
Credit Acceptance Corp 05/15/2019 gs 1,651.00 ¢ 14,309.00
Creditors Name
25505 West 12 Mile Rd 06/15/2019
Number Street
Suite 3000 08/15/2019
Southfield MI 48034
City State ZIP Code
§ §
Creditors Name
Number Street
City State ZIP Code
$ $
Creditors Name
Number Street
City State ZIP Code

Was this payment for...

Q Mortgage

FI Car

C) credit card

U) Loan repayment

U) Suppliers or vendors

(J other

C) Mortgage

0) car

Ud credit card

(J Loan repayment

Q Suppliers or vendors

CQ) Other

i) Mortgage

Q) car

2 credit card

Q Loan repayment

| Suppliers or vendors

CJ other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Debtor1  Drewey Louis Ward Jr.

Case number (known)
First Name Middie Name Last Name

 

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you Owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wf No

QQ) Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $.
Insider's Name
Number Street

 

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

Wi No

L) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
payment paid owe

 

_Include creditorsmame

 

. $ $
Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Debtor 1 Drewey Louis Ward Jr.

Case number (known,
First Name Middle Name Last Name

my identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List ali such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wi No

L} Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name ] Pending
CJ on appeal
' ‘Number — Street Q] concluded
Case number
City State ZIP Code
Case title ‘CourtName CQ) Pending
L} on appeal
‘Number Street QO Concluded
Case number
‘City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LJ No. Go to line 11.
| Yes. Fill in the information below.

Describe the property Date Value of the property

 

Nlortbwestoce Had Eng’or om

Creditors Name

  

A | Bole 659.57

 

 

Number Street Explain what happened

QQ Property was repossessed.

im Property was foreclosed.

@ Property was garnished.

City State ZIP Code | Property was attached, seized, or levied.

 

 

 

Describe the property Date Value of the property

 

 

Creditor's Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

City State ZIP Code

COoOo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5
Debtor 4 Drewey Louis Ward_ Jr. Case number (known)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

LQ Yes. Fill in the details.

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name in
$
Number Street i
City State ZIP Code Last 4 digits of account number: XXXxX—

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wf No
(9 Yes

Eee ue: Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No

(2 Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
: $
Person to Whom You Gave the Gift
§,
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person _ the gifts
- $.
Person to Whom You Gave the Gift
$.
Number Street
City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Drewey Louis Ward Jr.

Case number (known),
First Name. Middle Name Last Name

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WA No

LJ Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
_paaneneen $
Charity’s Name i
$

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

C} Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . oo, a loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

CJ Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid . scnnninnnnnnnnannn made
Number Street i | $
$.

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 1 Dr ewey Louis Ward _ Jr. Case number (if known),

 

 

 

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
: transfer was made payment
Person Whe Was Paid i
$.
Number Street
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WM No

LJ Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
ye cette at ni tne ane ae Renee ~ Lavonncenis sasct rises ones made
Person Who Was Paid :
| — 8
Number Street :
$
City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

WW No

LJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

 

Number Street

 

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 4 Drewey Louis Ward_Jr. Case number ¢rknown
First Name Middie Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

di No

C Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust i .

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

a No
Cl Yes. Fill in the details.
Last 4 digits of account number Type of account or Date account was Last balance before

instrument closed, sold, moved, closing or transfer
or transferred

 

Name of Financial Institution

XXXX—___ C) checking $.

 

Number Street Q) Savings
t) Money market

 

a Brokerage
CD other

 

City State ZIP Code

 

XXXX—__ Q) checking $

Name of Financial Institution
QO Savings

 

Number Street QO Money market
Q Brokerage
C2 other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wd No
CI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
oe ___ have it?
‘QI No
Name of Financial Institution Name Cl Yes
Number Street Number Street
City State ZIP Gode | |
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor 1 Drewey Louis Ward _ Jr. Case number (known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CI Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
7 _ have it?
/ CIUNo
Name of Storage Facility Name i i QO Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

re identify Property You Hold or Control for Someone Else

23. Do you hold or control! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C) Yes. Fill in the details.

 

Where is the property? Describe the property Value

 

Owner's Name : : $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Ea Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

 

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

8 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites. .

m Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

CI Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financiai Affairs for Individuals Filing for Bankruptcy page 10
Drewey Louis Ward Jr.

First Name Middle Name Last Name

Debtor 1

 

25. Have you notified any governmental unit of any release of hazardous material?

wf No
C] Yes. Fill in the details.
Governmental unit

Case number (fimown),

Environmental law, if you know it

Date of notice

 

 

 

Name of site Governmental unit

 

Number Street Number Street

 

 

City State ZIP Code

 

i

City State ZiP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

& No

CQ Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name u Pending
C] on appeal
Number Street C) concluded
Case number City State ZIP Code

rue Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CL] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

Ll A member of a limited liability company (LLC) or limited liability partnership (LLP)
CLA partner in a partnership
Q] An officer, director, or managing executive of a corporation

(J An owner of at least 5% of the voting or equity securities of a corporation
a No. None of the above applies. Go to Part 12.

(J Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

 

Number Street

Business Name orotate tanner tiniest nmin

 

Name of accountant or bookkeeper

 

 

 

City State ZIP Code }

Dates business existed

From CTT‘

 

Describe the nature of the business

 

 

Business Name

 

_ Do not include Social Security number or ITIN.

BIN: -

 

Number Street
Name of accountant or bookkeeper

 

 

 

 

City State ZIP Code

From _ To

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Employer identification number
Do not include Social Security number or ITIN.

Employer Identification number

Dates business existed

 

page 11
Debtor 4 Drewey Louis Ward _Jr. Case number ¢rknown)
First Name Middie Name Last Name

 

 

 

Employer identification number
_.. Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

BINS =
Number Street Name of accountant or bookkeeper Dates business existed

 

 

 

| From To
City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

 

signature of De 4 , Signature of Debtor 2

Date /2p ( F Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

WW No
CQ] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
wi No

LQ Yes. Name of person. . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 12
Fill in this information to ert Zell met: \-1N

Debtor 4 Drewey Louis Ward Jr.

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number Q) Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12:

if you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ee Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s :
wea Credit Acceptance Corp C2 Surrender the property. bd No
(J Retain the property and redeem it. CD Yes
mere of Automobile Wi Retain the property and enter into a
securing debt: Chevy Suburban Reaffirmation Agreement.

Cl Retain the property and [explain]:

 

 

Creditor’s () Surrender the property. CL) No
name:

oe , , L) Retain the property and redeem it. () Yes
Description of : .
property CL) Retain the property and enter into a

securing debt: Reaffirmation Agreement.
C] Retain the property and [explain]:

 

 

Creditor’s () Surrender the property. LI No
name: .

, , oe , Q Retain the property and redeem it. CJ Yes
Description of . :
property (J Retain the property and enter into a

securing debt: Reaffirmation Agreement.
Cl Retain the property and [explain]:

 

 

Creditor’s CJ Surrender the property. CI No
name: (2 Retain the property and redeem it. C] Yes
pepe of CQ) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

Lk Retin tee prepentty arma [peutiiny:

 

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Debtor 4 Drewey Louis Ward Jr. Case number (if known)

 

 

First Name Middle Name Last Name

a List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name: CI No
Ld y;

Description of leased es

property:

Lessor’s name: LI No
Cl Yes

Description of leased

property:

Lessor’s name: CI No

Description of leased CI Yes

property:

Lessors name: [L2 No
QQ Yes

Description of leased

property:

Lessor’s name: QI No
L} Yes

Description of leased

property:

Lessors name: CQ No
OC) Yes

Description of leased

property:

Lessor’s name: CJ No
CJ Yes

Description of leased

property:

Under p of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

  

personal property that is subject to an unexpired lease.

 

Signature of Dgphot 1 Signature of Debtor 2

Date LILO Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
